Title: Bennett H. Henderson to Thomas Jefferson, 15 May 1818
From: Henderson, Bennett H.
To: Jefferson, Thomas


          
            Sir
            Glasgow Barren County Ky
May 15th 1818
          
          Some years ago I made a deed to James L Henderson for my my interest in Some land lying around the town of Milton I took a bond for the Conveyance of a tract of land in this Country to which he never had a title when this deed was made I was an infant but that Circumstance I Should never have taken an advantage of had I not been deceiv,d my brother is dead leaving no indemnity for the Consideration of the said land therefore I am to loose my right or resort to the laws which protect infants my situation in life is such that I cannot dispence with this protection. for owing to the Cunning of mankind I have been overreachd & left poor indeed
          I understand you have bought this property or is in possession of it if this be a fact my situation may be releiv,d as no man liveth who Knows better how to appreciate my case. to be at law with you would be among the most painful Situations my utmost endeavor therefore will be to avoid it if any reasonable Sacrafice on my part can affect it. I wish you to examine the Subject & act with that Spirit of Justice becoming your elevated character Say in your wisdom what I ought to have. make me a proposition within the pale of reason & I shall be glad to accede to it. rather than go to law I had a thought of taking half its Value and thereby put an end to a the Contest which otherwise Nessessity & Justice to my own feelings will Compel me to embark in. it would only be Nessasary to prove my infancy which can be done by Several respectable witnesses I hope to hear from you & hope you will Consider me as Seeking hardly Justice & beleive me when I say to you that the above Statement is true. if you have any desire to Come to an amicable settlement I will refer you to Mr William D Meriwether who has full power to do business for me I am Sir yours &c.
          Bennett H Henderson
        